DETAILED ACTION
This office action is a response to an application filed on 01/17/2020.
Claims 14- 28 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/17/2020. The Examiner contends that these drawings are acceptable for examination proceedings.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 102017218320.9 DE and 102017212244.7 DE, filed on 2017-10-13 and 2017-07-18.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 01/17/2020, when reading claims in light of the specification, a full search was further conducted. However, none 
Prior art references of recorded in combination teach each of these features;
Faurie et al. (US 20200196312 A1) teaches method and apparatus for resource configurations and scheduling in roadside networking.
Haas et al. (US 20200178269 A1) teaches method for operating of infrastructure wireless communication network for receiving scheduling request message for sidelink channel from roadside network unit and assigning sidelink resource of the sidelink channel to the roadside network.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 14, 20, 21, 26-28; specifically to the other limitations with the combination of including;  

“ receiving, by a network infrastructure-side network unit of a cell-based wireless communication network, a scheduling request message for a sidelink channel in an unlicensed frequency range on an uplink channel by a roadside network unit, the scheduling request message indicating a size of data available for transmission to the roadside network unit on the sidelink channel; ascertaining, by the network infrastructure-side network unit, a scheduling grant message as a function of the size of the available data, the scheduling grant message including an assignment of a number of sidelink resources of the sidelink channel to the roadside network unit, and the assigned number of sidelink resources being sufficient to transmit the available data and additional data of other roadside network units; transmitting, by the network infrastructure-side network unit, the scheduling grant message to the roadside network unit on a downlink channel; ascertaining, by the roadside network unit, data for transmission to at least one further roadside network unit;  99260465.1 9ascertaining, by the roadside network unit, the scheduling request message for the sidelink channel in an unlicensed frequency range, the scheduling request message indicating the size of the ascertained data available for transmission on the sidelink channel for the roadside network unit; transmitting, by the roadside network unit, the scheduling request message for the sidelink channel to a network infrastructure-side network unit on the uplink channel; receiving, by the roadside network unit, the scheduling grant message, the scheduling grant message including the assignment of the number of sidelink resources of the sidelink channel to the roadside network unit, and the assigned number of sidelink resources being sufficient to transmit the available data and the additional data of the other roadside network unit; checking whether the assigned sidelink resources on the sidelink channel are free; and transmitting the ascertained data on the assigned sidelink resources of the sidelink channel in the unlicensed frequency range as soon as the assigned sidelink resources on the sidelink channel are free.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

Dependent claims 15-19, 22-24 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KYAW Z SOE/Primary Examiner, Art Unit 2412